DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  control the provision of audio to the user (lines 10-11) is not structurally related to “generate or obtain at least one augmented reality image” (lines 6-8) and vice versa. The omitted step is also presented in claim 14.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 5, “the audio focus directions” lack clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanger et al. (hereafter Sanger; US 20170230760 A1).
Regarding claim 1, Sanger discloses an apparatus comprising:
at least one processor (150, 152 in Fig. 2); and
at least one memory including computer program code (inherently provided to control the processing, [0062]),
the at least one memory and the computer program code configured to, with the at least one processor (150, 152), cause the apparatus to perform at least the following:
generate or obtain at least one augmented reality image for presentation to a user (10 and/or 12 in Fig. 1), the augmented reality images comprising at least one virtual object, display or device of an augmented reality system (100; e.g., [0008]);
attenuation of real-world audio of the augmented reality system ([0078], sound not located within the focused region is being attenuated); and

Regarding claim 2, Sanger discloses that apparatus is further configured to perform: generate or obtain virtual audio of the augmented reality system for presentation to the user, wherein said virtual audio is associated with at least one of said at least one virtual object, display or device (e.g., [0010], [0062]).
Regarding claim 3, Sanger discloses that the apparatus is further configured to perform: provide real-world audio to the user based on real-world audio in the at least one audio focus direction (e.g., [0010], [0014], [0063]).
Regarding claims 4, 5 and 11, Sanger discloses that providing real-world audio to the user based on the real-world audio in the at least one audio focus direction comprises: controlling overriding of the attenuation of said real-world audio in the at least one audio focus direction (e.g., [0063]).
Regarding claim 6, Sanger shows that the apparatus is further configured to perform: use an imaging system (camera, [0059]) to determine dimensions of at least one of the at least one selected real-world object (e.g., [0013]); and control the providing of the real-world audio to the user depending on the determined dimensions.
Regarding claim 7, Sanger shows that the apparatus is further configured to perform: receive a user input (by 142, 146) to indicate dimensions of at least one of the at least one selected real- world object ([0057], [0059]); and control the providing of the real-world audio to the user depending on the indicated dimensions.

Regarding claim 9, Sanger shows that the apparatus is further configured to perform: identify at least one second real-world object ([0077]) that is contextually relevant to at least one of said at least one virtual object, display or device (when the real-world object and the virtual object are within the focus area), wherein said at least one selected real-world object includes said at least one second real-world object.
Regarding claim 12, Sanger shows that the controlling the provision of audio to the user in the at least one audio focus direction is configured to obtain audio data from another source (source for providing virtual sound, e.g., [0014]).
Regarding claim 13, Sanger shows that the controlling the provision of audio to the user in the at least one audio focus direction is configured to obtain synthesized audio (Fig. 7, e.g.).
The limitations in claims 14-19 correspond to those in claims 1-7 discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sanger.
Regarding claim 20, most of limitations correspond those in claim 1 discussed above. Sanger fails to show a non-transitory computer readable medium. Sanger teaches a control subsystem includes a DSP, a GPU and a CPU coupled to memory (156, 158) (Fig. 2, [0062]). One skilled in the art would have recognized that a program is inherently included for controlling the signal processing by the subsystems. Examiner takes Official Notice that storing a computer software, controlled the operation in the control subsystems, in a nontransitory memory is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Sanger by storing the program in a well known means, such as non-transitory computer readable medium, in order to facilitate easy transportation. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanger in view of Davis et al. (hereafter Davis; US 20190121522 A1).
Regarding claim 8, Sanger teaches identify at least one first real-world object ([0077]), but fails to show that the first real-world object interacts with at least one of said at least one virtual object. Sanger teaches a general AR with at least one real-world object, such as tree, presents with at least one virtual object, such as a bird (e.g., 
Regarding claim 10, the combination of Sanger and Davis meets the claimed limitation. The virtual object , with which the user interacts (Figs. 10s, e.g.), is identified (e.g., virtual display in Figs. 6s-15s in Davis) and the third real object is identified (hand as shown in Figs. 6s-15s; [0337], e.g.).




Regarding claim 8, Sanger shows that the apparatus is further configured to perform: identify at least one first real-world object with which at least one of said at least one virtual object, display or device interact, wherein said at least one selected real-world object includes said at least one first real-world object.

10. The apparatus as claimed in claim 1, wherein the apparatus is further configured to perform:



identify at least one third real-world object, wherein said at least one third real-world object is associated with at least one of the at least one identified virtual object with which the user interacts, wherein said at least one selected real-world object includes said at least one third real- world object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654